202 F.2d 153
LEXINGTON FEDERATION OF TELEPHONE WORKERS, Inc., Appellant,v.KENTUCKY TELEPHONE CORPORATION, Appellee.
No. 11625.
United States Court of Appeals Sixth Circuit.
February 20, 1953.

Appeal from the United States District Court of the Eastern District of Kentucky; Hiram Church Ford, Judge.
Weldon Shouse, Lexington, Ky., for appellants.
Harbison, Kessinger, Lisle & Bush, Lexington, Ky., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the facts in the case were agreed upon and stipulated by the parties, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment dismissing appellant's complaint be and is hereby affirmed, in accordance with the conclusions of law of the District Court. 94 F.Supp. 894.